Citation Nr: 1629670	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for status post left shoulder surgery with scar and degenerative joint disease (DJD) (hereinafter "left shoulder disability"), currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from January 1983 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a 20 percent rating for status post left shoulder surgery with scar and degenerative joint disease.  

The Veteran initially requested a Travel Board hearing (see VA Form 9); however, in October 2014 correspondence, the Veteran withdrew his request for a hearing. See October 2014 Confirmation of Hearing Before Travel Board. 


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. The evidence of record is at least in relative equipoise as to whether the degree of impairment associated with the Veteran's left (minor) shoulder disability more nearly approximates limitation of motion of left arm to 25 degrees from the side, on account of additional functional impairment due to limited and painful motion, weakness, instability, and fatigue on repetitive use of the left shoulder in his usual occupation and daily activities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an increased 30 percent rating, and no higher, for the service-connected left shoulder disability are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5003-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for an increased rating, as well the legal criteria for establishing entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence. 

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1). 

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4). 

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claim.   

The Veteran was afforded VA examinations April 2009 and October 2013 to assess the nature and severity of his service-connected left shoulder disability. Additionally, in this regard, the Veteran does not assert that the most recent examination is inadequate to decide the claim being adjudicated herein, so the examination is found to have been adequate. See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). 

The Board has reviewed the Veteran's statements, as well as the medical evidence gathered in connection with the Veteran's claim and statements and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.

Increased Rating - Generally 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor. 38 U.S.C.A. § 5107(b). 

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Further, staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded. 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Left (Minor) Shoulder Disability 

The Veteran seeks a higher rating for his service connected left shoulder disability.  In his Notice of Disagreement, he stated that that he was unable to engage in certain work and personal activities due to pain and instability in the left shoulder.  This specifically included any activities involving overhead movement.  The Veteran also endorsed guarding of the shoulder through an otherwise normal range of motion. 

The Veteran's left shoulder disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5202 (other impairment of the humerus).  This diagnostic code provides a series of disability ratings for the major (or dominant) and minor (or non-dominant) sides of the body.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69. 

An October 2013 VA examination report notes that the Veteran is right-hand dominant.  In that regard, Diagnostic Code 5202 (addressing the left shoulder) provides a minimum rating of 20 percent for malunion of the humerus with marked or moderate deformity on the minor side; or recurrent dislocation of the humerus at the scapulohumeral joint with frequent or infrequent episodes and guarding of either all arm movements, or movement only at shoulder level on the minor side.  

In order to receive the next higher 40 percent rating for impairment of the humerus on the minor side, the evidence must show fibrous union of the humerus. 

A 50 percent rating is assigned for nonunion of the humerus (false flail joint) on the minor side. 

A 70 percent rating is assigned for loss of head of (flail shoulder) of the humerus on the minor side.

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation is from 0 to 90 degrees. 38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Diagnostic Code 5201 provides a 20 percent rating for limitation of motion of the minor arm at the shoulder level, or for limitation of motion of the arm midway between the side and shoulder level on the minor side. See 38 C.F.R. § 4.71a, DC 5201.  A maximum 30 percent rating is assigned for limitation of motion to 25 degrees on the minor side. Id.

Treatment records from the Madigan Army Medical Center (Madigan AMC) dated in June 2008 reflect complaints of left shoulder instability, weakness, constant soreness, and pain intermittently reaching a 5 to 7 out of 10 on the pain scale.  Left shoulder range of motion was full, except for minor limitation of abduction, external rotation, and horizontal abduction when compared to the right.  The assessment was osteoarthritis, minor instability and minor weakness, left shoulder and scalpular region, status post old putty platt repair for recurrent dislocations.  The Veteran underwent physical therapy in August 2008.  Other records from the Madigan AMC dated in 2009 reflect ongoing complaints of left shoulder pain.  

VA treatment records dated in 2009 show that the Veteran reported that he could not "really relax the shoulder to allow physical examination on stressing of it so no one to date has actually demonstrated shoulder laxity."  He has stated that he had to give up weight-lifting/weight work altogether.  He reported continual discomfort.  He stated that he had been told his scapular stabilization was inadequate.  He was able to do virtually everything he needed to do.  It was noted that he worked with a unit at Fort Lewis that doing herbicidal control and pest control in the motor pool.  Objectively, flexion was to 110 degrees, and abduction was to 80 degrees.  There was moderate pain with resisted elevation of the arm in external rotation and abduction (subscapularis) allowing for limited external rotation to start.  PA and AP glide was attempted but no motion was felt.  The assessment was left shoulder pain, 30 years post Putty-Platt anterior capsulorrhaphy for dislocation; glenohumeral joint osteoarthrosis; and probable glenohumeral joint instability.  See November 2009 Treatment Note. 

The Veteran underwent a VA examination in April 2009.  At that time, he reported pain in the left shoulder which occurred constantly (8 out of 10 at worst); the pain was elicited by physical activity and climbing ladders.  At the time of pain he can function without medication.  He reported the following symptoms: weakness, stiffness, swelling, giving way, lack of endurance and fatigability.  He did not have heat, redness, locking or dislocation.  He described additional symptoms of pain with overhead lifting.  The Veteran was not receiving any treatment for his condition.  He reported having trouble at work lifting, an inability to sleep on that side, and an inability to play sports.  Objectively, there was guarding of movement and a surgical scar, but no edema, effusion, weakness, tenderness, redness, heat, or subluxation.  Flexion was to 135 degrees, with pain starting at 10 degrees; abduction was to 155 degrees, with pain starting at 10 degrees; external rotation was to 25 degrees, with pain starting at 10 degrees; and internal rotation was to 90 degrees without pain.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The pertinent diagnosis was left shoulder DJD, status post surgery with scar.  The surgical scar was noted as a non-painful, 10cm x .5cm linear scar without skin breakdown, underlying tissue damage, inflammation, edema, or limitation of motion.  The effect of the condition on the Veteran's usual occupation was that it was hard to climb ladders and lift boxes over his head.  The effect of the condition on the Veteran's daily activity was to avoid overhead motion.

VA treatment records dated in 2010 document complaints of intermittent left shoulder pain ("pain comes and goes").  The Veteran stated that he previously used NSAIDs but does not take anything currently.  The assessment was left shoulder pain. 

The Veteran underwent a VA examination in October 2013.  At that time, he reported that he had left shoulder pain and less than half the range of motion of right shoulder.  He endorsed constant guarding and grating and shifting when handling items of a few pounds in weight.  He reported an impaired ability to fully perform his job and related activities.  He reported flare-ups that prevented the use of his left arm for most tasks associated with his employment, lifting, moving heavy, long ladders, lifting more than 30lbs boxes, and operating equipment.  Left shoulder flexion was to 90 degrees, with pain starting at 90 degrees; abduction was to 90 degrees with pain starting at 90 degrees; external rotation ended at 5 degrees, with pain starting at 5 degrees; and internal rotation ended at 90 degrees with no evidence of painful motion.  There was no change in range of motion with repetitive use testing.  Functional impairment was noted as less movement than normal and pain on movement.  There was no guarding or localized pain or tenderness to palpation.  Muscle strength was 3/5.  There was no ankylosis.  Hawkins' was positive.  The examiner stated that there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the shoulder joint.  The length and width of the associated surgical scar was 10 centimeters (length and width).  It was non-painful, linear, and without limitation of motion.  The impact of the shoulder/arm condition on the Veteran's ability to work was described as decreased lifting strength, unable work above the shoulder as a utilities employee, avoidance of essential work function of lifting boxes, and pain is now constant and distracting.  

Propriety of Diagnostic Code 5202

As noted above, the Veteran's left shoulder disability has been rated as 20 percent disabling under Diagnostic Code 5202 since 1979.  Diagnostic Code 5202 refers to impairment of the humerus, and specifically, in this case, recurrent dislocations of the humerus at the scalpulohumeral joint.  See December 1979 Rating Decision (grants service connection for a left shoulder disability); see also 38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.3951(b) (2015) (a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating).  Historically, the Veteran underwent surgery (a Putti Platt procedure) for repair of recurrent left shoulder dislocations in 1979.  Currently, the medical and lay evidence during the course of this appeal reflects that the Veteran no longer suffers from recurrent dislocations or other impairment of the humerus for that matter.  For example, during his April 2009 VA examination, the Veteran reported that he had not suffered a shoulder dislocation since the 1979 surgery, while the October 2013 VA examiner expressly found no objective evidence of recurrent dislocations or other humerus impairment (e.g., flail shoulder, false flail joint, etc.).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Veteran's left shoulder disability has primarily been manifested by arthritis of the glenohumeral joint and limitation of motion of the arm throughout the course of the appeal.  Accordingly, hyphenated Diagnostic Codes 5003-5201 are deemed by the Board to be the most appropriate diagnostic codes primarily because they pertain specifically to the diagnosed disability in the Veteran's case (the presence of arthritis (DC 5003), and contemplates the criteria for limited use of his arm (DC 5201).  Further, as explained in depth below, there is no indication of impairment of the humerus, clavicle, or scapula in order to apply the other diagnostic codes for the shoulder and arm contained in 38 C.F.R. § 4.71a.  The Board thus concludes that the Veteran's left shoulder disability is most appropriately rated under DC 5003-5201.

Analysis 

Upon review of the lay and medical evidence of record in this case, the Board finds that the record evidence is at least in relative equipoise as to whether the Veteran's disability picture more nearly approximates a 30 percent rating for the left (minor) shoulder.

As an initial matter, the aforementioned clinical findings demonstrate that an increased rating under Diagnostic Code 5202 is not warranted, as the record evidence indicates no finding of fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of (flail shoulder) of the humerus.  See, e.g., 2009 and 2013 VA Examination Reports, as well as VA Clinical Treatment Records.  Further, as outlined above, the record evidence demonstrates that the Veteran has not suffered any dislocations of the left shoulder joint during the course of this appeal (or, since the time of the 1979 surgical procedure).  As such, for purposes of this appeal, a separate rating for recurrent dislocations, as contemplated under Diagnostic Code 5202, cannot be assigned here. 

Moreover, as the record evidence shows that the Veteran demonstrated movement in all planes of left shoulder motion, albeit limited, on examinations conducted in 2008, 2009, and 2013, there is no showing of ankylosis of scalpulohumeral articulation.  Hence, an increased or separate rating cannot be awarded under Diagnostic Code 5200.  Similarly, an increased or separate rating may also not be awarded under Diagnostic Code 5203, as impairment of the clavicle or scapula has not been demonstrated by the evidence of record.  

In applying Diagnostic Code 5201, a review of record evidence shows that the left shoulder forward flexion and abduction are most severely limited to 90 degrees and 80 degrees, as noted in October 2013 and November 2008, respectively, with no noted additional loss of motion after repetitive use on VA examination(s).  The record evidence reflects that the Veteran's abduction of the left shoulder was to 155 degrees, and flexion of the left shoulder was to 135 degrees, with pain beginning at 10 degrees of abduction and flexion during the 2009 VA examination.  Also, the Veteran endorsed flare-ups of pain that impeded certain shoulder movements (mainly overhead movements) during the 2013 VA examination, with the VA examiner noting functional impairment of less movement than normal, pain on movement, muscle strength of 3/5, and a positive Hawkins' test, which indicate factors that would contribute to weakness, fatigability, and pain on repeated use the left shoulder joint.

And, while the limitation of the Veteran's left shoulder motion is not to a degree to warrant a 30 percent evaluation under Diagnostic Code 5201, the examiners did comment that the impact on his usual occupation was reduced ability to use the left arm with lifting, strength, climbing, and on over the head motion, and thus would indicate that the effect on his daily activities was to reduce or avoid strenuous lifting and over the head motion on use of the left shoulder.  These comments by the examiners, as well as the objective findings noted on examinations, would tend to support the Veteran's reports of pain, weakness, instability, and fatigue, which would presumably account for some additional functional impairment on repetitive use of the left shoulder.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the additional limitation of motion in the context of abduction, which was limited (at worst) to 80 degrees, and (at best) to 155 degrees with pain appreciated at 10 degrees in most of the planes of motion, would nearly approximate limitation of motion of the left arm to 25 degrees from the side, on the occasion of the Veteran's repeated use of the minor arm in his usual occupation, as well as in his daily activities.  38 C.F.R. §§ 3.102, 4.3; see also 38 C.F.R. § 4.1 (noting the degrees of disability specified are to compensate for exacerbations or illnesses proportionate to the severity of the several grades).  In addition, Diagnostic Code 5201 does not on its face require limitation of motion to be manifested or more nearly approximated in all planes of motion, and the less restrictive interpretation would permit the use of any plane of motion listed in 38 C.F.R. § 4.71.  This ambiguity is construed in favor of the Veteran.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Accordingly, a 30 percent rating for the Veteran's left shoulder disability is warranted throughout the entire appeal period.

Further, assigning separate ratings under Diagnostic Code 5201 and Diagnostic Code 5003 would constitute pyramiding.  Pyramiding essentially means rating the same symptom of a service-connected disability under different Diagnostic Codes. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  It is to be avoided. Id.  The Veteran's 30 percent rating pursuant to Diagnostic Code 5201 is for limitation of motion.  A separate rating pursuant to Diagnostic Code 5003 would be for arthritis with noncompensable limitation of motion.

Lastly, the Board has also considered whether a separate compensable rating is warranted for the Veteran's left shoulder scar resulting from post-service surgery. As noted by both the 2009 and 2013 VA examiners, the Veteran's scar is not painful, unstable, deep or non-linear; it does not cause limitation of motion; nor does it total an area of at least 39 square centimeters (6 square inches).  The examiners noted no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  Thus, a separate rating is not warranted for the Veteran's left shoulder scar under any of the Diagnostic Codes related to scars, such as Diagnostic Code 7801, 7802, 7804, or 7805. 38 C.F.R. § 4.118. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past and continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."  Id.  

The Veteran has not presented evidence that his service-connected left shoulder disability has resulted in a unique disability that is not already addressed by the 30 percent rating criteria for degenerative arthritis with limitation of motion.  As the symptomatology is contemplated by the rating schedule, and accounts for the Veteran's functional impairment on repeated use of the left shoulder in his usual occupation and in his daily activities, referral for extraschedular consideration is not warranted here.  Thunn v. Peake, 22 Vet. App. 111, 115-16 (2008).

Lastly, the Board notes that while there has been some variation in the severity of the Veteran's left shoulder disability during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. at 505.

By this decision, the Board is resolving all reasonable doubt in the Veteran's favor to award an increased rating of 30 percent, and not higher, for the left shoulder disability, over the entire appeal period. 

TDIU 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  While the Veteran has reported that his industrial capabilities are impaired as a result of his left shoulder disability, he has not alleged that he is unemployable due to his shoulder disability and the record reflects that he has, in fact, been employed.  Accordingly, a claim for a TDIU due to his shoulder disabilities has not been reasonably raised, and no further action pursuant to Rice is necessary.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an increased rating of 30 percent, and no higher, for status post left shoulder surgery with scar and degenerative joint disease is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


